Citation Nr: 0940848	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-34 921	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability due to medical treatment in October 
2005 by the Department of Veterans Affairs. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and S.C. 


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1952 to October 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file.


FINDING OF FACT

In October 2005, the Veteran had a right ear irrigation done 
by VA, which did not result in additional disability.


CONCLUSION OF LAW

The criteria for VA disability compensation under 38 U.S.C.A. 
§ 1151 due to VA medical treatment in October 2005 have not 
been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.361 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in June 2006.  The notice included the type of evidence to 
substantiate the claim under 38 U.S.C.A. § 1151, namely, 
evidence of additional disability the result of VA medical 
treatment due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar incidence of fault on 
the part of the VA, or that the additional disability was the 
result of an event that was not reasonably foreseeable.  

The Veteran was notified that VA would obtain VA records and 
that he could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the provisions for the effective date of 
the claim and for the degree of disability assignable.

As for the content and timing of the VCAA notice, the 
document substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002) (identifying evidence to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) 
(pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. 
App. 473, 484-86 (2006) (notice of the elements of the 
claim).  Further VCAA notice is not required. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records and 
private records.  The RO obtained a VA medical opinion. 

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

As the Veteran's claim under 38 U.S.C.A. § 1151 was received 
after October 1, 1997, the following statutory and regulatory 
provisions apply.



Compensation is awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service connected.  A disability 
is a qualifying additional disability if the disability was 
caused by VA medical treatment, and the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the medical treatment; or the 
additional disability was not reasonably foreseeable.  
38 U.S.C.A. § 1151.

Under 38 C.F.R. § 3.361(c), a claim based on additional 
disability due to medical treatment must meet the causation 
requirements.  To establish causation, the evidence must show 
that VA's medical treatment resulted in additional 
disability. 

Merely showing that a veteran received treatment and that the 
veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  The proximate cause of 
disability is the action or event that directly caused the 
disability, as distinguished from a remote contributing 
cause.

Under 38 C.F.R. § 3.361(d), to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment, it must be shown that the treatment caused the 
veteran's additional disability; and VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider.

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is to be 
determined based on what a reasonable health care provider 
would have foreseen.  38 C.F.R. § 3.361  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with informed consent.  38 C.F.R. § 
3.361(d).



Facts 

VA records show that in June 2003 the Veteran sought 
treatment for elevated blood pressure.  He complained of 
dizziness with standing and moving about.  Medication was 
prescribed.  In October 2003, history included hearing loss 
and that the Veteran used hearing aids.  

VA records show that in October 2005 the Veteran stated that 
he had been seen by a private hearing aid provider who told 
him his ears were full of wax.  On examination, it was noted 
the Veteran's ears were clogged with cerumen.  The ears were 
then flushed with warm tap water and the cerumen was removed.  
After the flushing the ear drum was visible, and the Veteran 
had tolerated the procedure well.

Several days later, the Veteran complained that he saw blood 
on his pillow.  The pertinent finding was dried blood on the 
right tympanic membrane without obvious laceration or 
rupture. 

In November 2005, the Veteran was evaluated by a VA board-
certified otolaryngologist.  History included bleeding from 
the recent irrigation of the right ear.   Examination of the 
right ear canal and ear drum were normal.  The right ear drum 
had normal mobility.  There were a few flecks of blood 
against the ear drum and in the canal.  There was no 
perforation and no other lesion of the right ear drum was 
present.  The assessment was resolved bleeding from the right 
ear canal with recent irrigation and no other residual was 
apparent from the bleeding episode. 

On a VA audiology consultation in January 2006, the 
tympanograms were normal and there was no evidence of middle 
ear disease or tympanic membrane perforation.  It was noted 
that the Veteran worked in a sawmill for thirty-two years.  
The Veteran was noted to wearing hearing aids mostly in the 
right side.  The audiologist noted "no" tinnitus. 

In April and May 2006, the Veteran complained of feeling 
dizzy which he attributed to a perforated ear drum.  On 
examination, no tympanic membrane perforation was noted.  The 
assessment was benign positional vertigo.

In letters, dated in June 2006 and in December 2006, L.W.W., 
who is affiliated with the private provider of the Veteran's 
hearing aids, reported that in October 2005, days after the 
Veteran had his ears flushed, a video otoscope showed a 
perforated eardrum with some surrounding blood.  The right or 
left ear was not indicated. 

In October 2006, the VA board-certified otolaryngologist 
reviewed the Veteran's claim.  After a review of the 
Veteran's history, including audiological testing in January 
2006 that showed sensorineural hearing loss, which was very 
similar in each ear, and that there were no prior VA 
audiograms for comparison, the VA board-certified 
otolaryngologist's impression was that the Veteran suffered 
an abrasion of the external ear canal during the ear 
irrigation in October 2005 and that abrasions were fairly 
common and tended to heal quickly.  The VA physician stated 
that an ear perforation during irrigation was much less 
common, but also usually healed within a few weeks, and that 
in the Veteran's case, the examination in November 2005 did 
not support the diagnosis of perforation and any abrasion 
that may have occurred had healed by the time of the 
evaluation in November 2005. 

The VA physician did review an audiogram in March 2002 by the 
private hearing aid vendor and determined that the Veteran at 
the time had a sloping, normal to profound, high frequency 
bilateral hearing loss which was essentially symmetrical with 
the right ear loss slightly less than the left ear hearing 
loss.  On comparing the 2002 audiogram and the VA audiogram 
in January 2006, the VA physician noted further hearing 
decline in each ear with the right ear still hearing better 
than the left, which was consistent with a progressive 
decline in each ears, but not with any specific injury to the 
right ear alone.

As for the Veteran's complaint of dizziness, the VA physician 
stated that vertigo may result from an acute inner ear 
injury, but seldom from an uncomplicated perforation of the 
ear drum and that sudden vertigo from injury may initially be 
severe, but recovery usually occurred within a few months or 
less.  The VA physician stated that the Veteran's subsequent 
complaints of dizziness would indicate a different origin.

In summary, the VA board-certified otolaryngologist stated 
that the record did not support an actual injury, other than 
a possible self-limited ear canal abrasion and that had an 
ear drum been perforated, it had already healed when the 
Veteran was seen in November 2005 and it would be extremely 
unlikely to cause any lingering symptoms. 

In August 2009, the Veteran  testified that the VA nurse used 
cold water and that as a result, he heard a popping sound and 
suffered a perforated right eardrum.  The Veteran has 
submitted statements as to how the right ear hearing loss and 
his episodes of dizziness have affected his life.  His wife 
had also testified and submitted statements as well.  In 
support of his claim, his daughter, daughter-in-law, 
grandaughter, two sister-in-laws, and a friend or neighbor 
have all submitted statements describing the severity of the 
Veteran's hearing loss since October 2005 as well as his 
episodes where he lost his balance.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.   Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board).)

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

On question of whether the Veteran has any additional 
disability as a consequence of the ear irrigation by VA in 
October 2005, the record shows that after the ears were 
flushed, the ear drums were visible. Several days later, the 
pertinent finding was dried blood on the right tympanic 
membrane without obvious laceration or rupture.  In November 
2005, examination of the right ear canal and ear drum were 
normal.  The right ear drum had normal mobility.  There was 
no perforation and no other lesion of the right ear drum was 
present.  The assessment was resolved bleeding from the right 
ear canal with recent irrigation and no other residual was 
apparent from the bleeding episode.  On a VA audiology 
consultation in January 2006, the tympanograms were normal 
and there was no evidence of middle ear disease or tympanic 
membrane perforation.  The audiologist noted "no" tinnitus.  
In April and May 2006, on examination, no tympanic membrane 
perforation was noted.  

As explained by the VA board-certified otolaryngologist had 
an ear drum been perforated, it had already healed when the 
Veteran was seen in November 2005 and later. 

As for the statement of L.W.W., he saw the Veteran shortly 
after the irrigation and before the Veteran was evaluated by 
VA in November 2005 and again several more times in 2006 in 
which there was no evidence of a perforated right ear drum. 


The evidence of record shows that any bleeding from the ear 
irrigation by VA in October 2005 was healed by November 2005 
without additional disability of the right ear canal or right 
ear drum.  This evidence is uncontroverted and opposes, 
rather than supports, the claim. 

As for right ear hearing loss, the VA board-certified 
otolaryngologist compared an audiogram from 2002 and a VA 
audiogram in January 2006.  The VA physician noted further 
hearing decline in each ear with the right ear still hearing 
better than the left, which was consistent with a progressive 
decline in each ears, but not with any specific injury to the 
right ear alone.  This evidence is uncontroverted and 
opposes, rather than supports, the claim.

As for symptoms of dizziness, the Veteran complained of 
dizziness with standing and moving about in June 2003.  In 
April and May 2006, the Veteran complained of feeling dizzy 
which he attributed to a perforated ear drum.  On 
examination, no tympanic membrane perforation was noted.  The 
assessment was benign positional vertigo, which was 
consistent with the Veteran's complaint of dizziness in June 
2003.  The VA board-certified otolaryngologist explained that 
vertigo may result from an acute inner ear injury, but seldom 
from an uncomplicated perforation of the ear drum and that 
sudden vertigo from injury may initially be severe, but 
recovery usually occurred within a few months or less and 
that the Veteran's subsequent complaints of dizziness would 
indicate a different origin.  This evidence is uncontroverted 
and opposes, rather than supports, the claim

In August 2009, the Veteran testified that he experienced 
ringing or tinnitus in the right ear after the irrigation, 
which he had not had before.  

In establishing the cause of additional disability, the 
evidence must show that the medical treatment directly caused 
the additional disability.  Merely showing medical treatment 
was received does not establish cause.  



While the Veteran is competent to describe tinnitus, the 
record shows that after the ear irrigation in 2005, the 
Veteran did not complain of tinnitus when he was evaluated by 
VA in November 2005 or on VA audiology testing in January in 
2006, when the audiologist noted "no" tinnitus.  The 
Veteran first referred to tinnitus at his hearing in 2009.  
There is no competent evidence that the right ear irrigation 
in October 2005 actually caused tinnitus. 

To the extent that the Veteran relates tinnitus to the ear 
irrigation and that the statement is offered as a lay opinion 
on causation, a lay opinion is limited to inferences which 
are rationally based on the Veteran's perception and does not 
require specialized knowledge.  See generally Fed.R.Evid. 701 
(opinion testimony by a lay witness is limited to inferences 
which are rationally based on the Veteran's perception and 
does not require specialized knowledge). 

Although the Federal Rules of Evidence do not apply to 
veterans' jurisprudence, recourse to the Federal Rules of 
Evidence is appropriate, where the Rules assist in the 
articulation of the Board's reason.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of 
Evidence is appropriate where the Rules assist in 
articulation of the Board's reasons for finding a claim not 
well grounded.);  Cf. Nieves-Rodriguez, 22 Vet. App. 295 
(2008) (Federal Rules of Evidence for evaluating expert 
medical opinion before U.S. district courts are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.).

An opinion on causation, namely, that the ear irrigation 
caused tinnitus, requires specialized knowledge, education, 
training, or experience, and as no factual foundation has 
been established to show that the Veteran is qualified 
through specialized knowledge, education, training, or 
experience to offer such an opinion, his testimony is not 
competent evidence and is excluded, that is, the statement is 
not to be consider as evidence in support of the claim.  

Where as here there is a question of causation, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.

And there is no competent evidence that the ear irrigation 
actually caused tinnitus. Without evidence of additional 
disability, the condition precedent to the claim under 38 
U.S.C.A. § 1151 has not been established.  As the weight of 
the evidence shows there is no additional disability resulted 
from the right ear irrigation by VA, the Board does not reach 
the questions of fault on the part of VA or of 
unforeseeability, either of which must also be established 
before the Veteran prevails under 38 U.S.C.A. § 1151. 

The lay statements are to the effect that after the Veteran 
had the ear irrigation by VA his hearing and his problems 
with balance were noticeably worse.  Lay witness competency 
is not unlimited, and the fact that a lay witness may 
personally know the Veteran and have the opportunity to 
observe him does not render the lay statements universally 
competent.  Lay statements are competent only when the 
statements relate to the Veteran's symptoms which are within 
their personal knowledge and observations.  That competency 
does not extend to a question of medical causation.  To the 
extent the lay witnesses relate the Veteran's worsening 
hearing and balance problems to the ear irrigation, the 
statements are not competent evidence and are excluded, that 
is, the statements are not to be considered as evidence of 
causation.   See Layno v. Brown, 6 Vet. App. 465, 470-71 
(1994) (lay testimony is not competent to prove the veteran 
had a particular injury). 

For these reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).  

                                                                        
(The Order follows on the next page.). 





ORDER

VA disability compensation under 38 U.S.C.A. § 1151 due to 
medical treatment in October 2005 by the Department of 
Veterans Affairs is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


